This case is before us without briefs. On April 11, 1939, two days before the date of submission, appellants filed a motion requesting a postponement of submission in order that newly employed counsel might have time to prepare and file a brief. After considering the motion and appellees reply thereto we reached the conclusion that good cause for failure to file briefs was not shown, and on submission day overruled the motion. See art. 1848, as amended by Acts 1935, 44th Leg., ch. 90, sec. 1, p. 225, Vernon's Ann.Civ.St. art. 1848; Graves v. Connecticut General Life Ins. Co., Tex. Civ. App. 104 S.W.2d 121, and authorities cited.
The appeal is dismissed.